UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7411



MARVIN E. ROGERS,

                                               Plaintiff - Appellant,

             versus


E. RICHARD BAZZLE, Warden; HENRY D. MCMASTER,
Attorney General of South Carolina,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry F. Floyd, District Judge.
(CA-03-2039-2-24)


Submitted:    January 28, 2005            Decided:     February 25, 2005


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin E. Rogers, Appellant Pro Se.     Samuel Creighton Waters,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Marvin E. Rogers seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation and

dismissing Rogers’ petition as procedurally defaulted under 28

U.S.C. § 2254 (2000).   The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.          28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that   Rogers   has   not   made   the   requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                  - 2 -